STOCKTON, J.
There was no notice of the appeal to the railroad company, and no appearance for them in the District Court. It was erroneous to try the cause anew, and assess the defendant’s damages without notice to the company. The other questions made, it will not be necessary to consider at present. The parties will have the opportunity of taking the opinion of the District Court upon them, and they will more properly come before us for consideration upon appeal .from its decision.
Judgment reversed.